Title: [Diary entry: 26 June 1788]
From: Washington, George
To: 

 Thursday 26th. Thermometer at 60 in the Morning—68 at Noon And 68 at Night. Clear all day with the Wind Southerly. Rid to the Ferry, Frenchs, Dogue Run and Muddy hole Plantation. At the Ferry—the Hoe People were (as yesterday) planting Potatoes. One harrow preparing for them—a Plow opening for, and covering of them and the other two Plows throwing a furrow to the Corn on each side one. At French’s, The Plows having got through the Corn ground about 10 ’Oclock those belonging to Muddy hole returned home. The Work at this place being backward, I put the 6 hands which had been cradling, and all that could be spared from the Hay, to planting Potatoes and Weeding Corn—also to setting it in the Missing parts. At Dogue run. The Hoes having finished weeding Corn, as was the case also with the Plows, the first were employed in planting Potatoes, two harrows preparing before them. Two plows (when one of them was not opening furrows for, & covering the Potatoes) were engaged in plowing between every other Corn-row (those first planted with Potatoes) and in the following manner—viz.—to the Corn, on each side, three furrows were thrown, wch. brought the Plows as near to the Potatoes which grew between as could be done with propriety. This plowing was immediately followed by the light triangular harrow which went four times between the Corn—i.e. twice between it and the Potatoes—once as near the latter as the tines could run without injuring them & next, as near the Corn as it could go without breaking it down, or touching it. This operation drew loose earth to both kinds of plants. Pulverised the ground—levelled the furrows and gave the whole a very good & garden like appearance. At this place, for an experiment, I caused five of the short rows of Potatoes at the No. Wt. corner of the field to be harrowed. This was done by running one of the double harrows twice upon the Potatoes (which had been just plowed). The ground by this means was put in fine order but some of the Potatoes were drawn up by the Roots—many appeared to be loosened and covered with the dirt. Time must shew how far they have been destroyed, or injured by this operation. The rows, especially the fifth; seemed to be as well taken as those adjoining. At Muddy hole—One plow (which came from Frenchs last Night was employed in checquering at the distance of 3 feet the three feet ridges which had been plowed for Pease and the others were to open these furrows, to see if the time & trouble of hilling

could not be saved by it and the Pease equally well planted. The Hoes (as those also from the Neck) were in the New-ground, after they had wed the things in the Vineyard inclosure.